 

Exhibit 10.11

AMENDMENT NUMBER TWO

TO SEVERANCE AGREEMENT

This Amendment Number Two is effective as of August 16, 2010, by and between
Rewards Network Inc., a Delaware corporation (the “Corporation”), and
Christopher J. Locke (“Executive”), and hereby amends the Severance Agreement
dated November 7, 2007 by and between the Corporation and Executive, which was
previously amended effective January 1, 2009 (the “Agreement”).

I.

The Agreement is hereby amended to provide that for all purposes under the
Agreement, a “Change in Control” shall be deemed to have occurred if a “Change
in Control” occurs for purposes of the Corporation’s 2006 Long-Term Incentive
Plan, as the same may be amended from time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number Two
as of the date first written above.

 

REWARDS NETWORK INC. By:  

      /s/ Ronald L. Blake

Name:  Ronald L. Blake Title:  President and CEO

              /s/ Christopher J. Locke

Christopher J. Locke